Case 8:10-cr-00136-JSM-E_J Document 118 Filed 05/18/21 Page 1 of 3 PageID 813




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                              CASE NO. 8:10-cr-136-JSM-EAJ

MICHELLE DUVAL


               UNITED STATES’ MOTION TO SEAL EXHIBITS

      The United States of America, by Karin Hoppmann, Acting United States

Attorney for the Middle District of Florida, moves this Court to allow the

government to file three exhibits, specifically, Exhibits 1, 2, and 3, to the United

States’ Response in Opposition to Defendant’s Motion for Compassionate Release.

(Doc. 113).

                                         Respectfully submitted,

                                         KARIN HOPPMANN
                                         Acting United States Attorney


                                  By:    /s/Jennifer L. Peresie
                                         Jennifer L. Peresie
                                         Assistant United States Attorney
                                         United States Attorney No. 120
                                         400 N. Tampa St., Ste. 3200
                                         Tampa, FL 33602-4798
                                         Telephone: (813) 274-6000
                                         Facsimile: (813) 274-6358
                                         E-mail: Jennifer.Peresie@usdoj.gov
Case 8:10-cr-00136-JSM-E_J Document 118 Filed 05/18/21 Page 2 of 3 PageID 814




U.S. v. Duval                                Case No. 8:10-cr-136-JSM-EAJ


                          CERTIFICATE OF SERVICE

      I hereby certify that on May 18, 2021, the foregoing document was filed under

seal with the Clerk of the Court, and a true copy was furnished by United States Mail

to the following:

             Alexis Alvarez, Esquire
             Florida Legal Services
             P.O. Box 533986
             Orlando, FL 32853


                                       /s/Jennifer L. Peresie
                                       Jennifer L. Peresie
                                       Assistant United States Attorney
                                       United States Attorney No. 120
                                       400 N. Tampa St., Ste. 3200
                                       Tampa, FL 33602-4798
                                       Telephone: (813) 274-6000
                                       Facsimile: (813) 274-6358
                                       E-mail: Jennifer.Peresie@usdoj.gov




                                         2
Case 8:10-cr-00136-JSM-E_J Document 118 Filed 05/18/21 Page 3 of 3 PageID 815




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                              CASE NO. 8:10-cr-136-JSM-EAJ

MICHELLE DUVAL


                                        ORDER

      THIS CAUSE having come on for consideration upon the motion of the

government to file three exhibits, specifically, Exhibits 1, 2, and 3, to the United

States’ Response in Opposition to Defendant’s Motion for Compassionate Release

(Doc. 113).

      It is hereby ORDERED that the United States’ exhibit be SEALED.


Dated:                                   _______
                                         JAMES S. MOODY, JR.
                                         United States District Judge
